
	

113 HR 2560 IH: Community College to Career Fund Act
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2560
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2013
			Mr. George Miller of
			 California (for himself, Mr.
			 Tierney, Mr. Hinojosa,
			 Mrs. Capps,
			 Mr. Israel,
			 Ms. Wilson of Florida,
			 Mr. Conyers,
			 Mrs. Napolitano,
			 Ms. Norton,
			 Ms. Jackson Lee,
			 Ms. Schakowsky,
			 Mr. Larsen of Washington,
			 Ms. Esty, Ms. Bordallo, Mr.
			 Ryan of Ohio, Mr.
			 Cárdenas, Mr. McGovern,
			 Mr. Moran,
			 Mrs. Negrete McLeod,
			 Mr. Dingell, and
			 Mr. Sablan) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Workforce Investment Act of 1998 to support
		  community college and industry partnerships, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Community College to Career Fund
			 Act.
		2.Community College to
			 Career FundTitle I of the
			 Workforce Investment Act of 1998 amended by adding at the end the
			 following:
			
				GCommunity College
				to Career Fund
					199B.Community
				college and industry partnerships program
						(a)Grants
				authorizedFrom funds
				appropriated under section 199F(1), the Secretary of Labor and the Secretary of
				Education, in accordance with the interagency agreement described in section
				199G, shall award competitive grants to eligible entities described in
				subsection (b) for the purpose of developing, offering, improving or providing
				educational or career training programs for workers.
						(b)Eligible
				entity
							(1)Partnerships
				with employers or an employer or industry partnership
								(A)General
				definitionFor purposes of this section, an eligible
				entity means any of the entities described in subparagraph (B) (or a
				consortium of any of such entities) in partnership with employers or an
				employer or industry partnership representing multiple employers.
								(B)Description of
				entitiesThe entities
				described in this subparagraph are as follows:
									(i)a
				community college;
									(ii)a 4-year public institution of higher
				education (as defined in section 101(a) of the Higher Education Act of 1965 (20
				U.S.C. 1001(a)) that offers 2-year degrees, and which will use funds provided
				under this section for activities at the certificate and associate degree
				levels;
									(iii)a tribal college or university (as defined
				in section 316(b) of the Higher Education Act of 1965); or
									(iv)a
				private or nonprofit, 2-year institution of higher education (as defined in
				section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)) in Puerto
				Rico, Guam, the United States Virgin Islands, American Samoa, the Commonwealth
				of the Northern Mariana Islands, the Republic of the Marshall Islands, the
				Federated States of Micronesia, or the Republic of Palau.
									(2)Additional
				Partnerships
								(A)Authorization of
				additional partnershipsIn
				addition to partnering with employers or an employer or industry partnership
				representing multiple employers as described in paragraph (1)(A), an eligible
				entity described in paragraph (1) may partner with 1 or more of the
				organizations described in subparagraph (B). An eligible entity in partnership
				with 1 or more such organizations shall collaborate with the State or local
				board in the area served by the eligible entity.
								(B)OrganizationsThe organizations described in this
				subparagraph are as follows:
									(i)An
				adult education provider or institution of higher education (as defined in
				section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)).
									(ii)A
				community-based organization.
									(iii)A joint-labor
				management partnership.
									(iv)A
				State or local board.
									(v)Any other
				organization that the Secretaries consider appropriate.
									(c)Educational or
				career training programFor
				purposes of this section, the Governor of the State in which at least 1 of the
				entities described in subsection (b)(1)(B) of an eligible entity is located
				shall establish criteria for the educational or career training program for
				which the eligible entity submits a grant proposal under subsection (d).
						(d)ApplicationAn eligible entity seeking a grant under
				this section shall submit a grant proposal to the Secretaries at such time and
				containing such information as the Secretaries determine is required, including
				a detailed description of—
							(1)the specific educational or career training
				program for which the grant proposal is submitted and that meets the criteria
				established under subsection (c), including the manner in which the grant will
				be used to develop, offer, improve, or provide the educational or career
				training program;
							(2)the extent to
				which the program will meet the educational or career training needs of workers
				in the area served by the eligible entity;
							(3)the extent to which the program will meet
				the needs of employers in the region for skilled workers in in-demand industry
				sectors and occupations;
							(4)the extent to
				which the program submitted fits within any overall strategic plan developed by
				an eligible entity; and
							(5)any previous experience of the eligible
				entity in providing educational or career training programs, the absence of
				which shall not automatically disqualify an eligible institution from receiving
				a grant under this section.
							(e)Criteria for
				award
							(1)In
				generalGrants under this section shall be awarded based on
				criteria established by the Secretaries, that include the following:
								(A)A determination of the merits of the grant
				proposal submitted by the eligible entity to develop, offer, improve, or
				provide an educational or career training program to be made available to
				workers.
								(B)An assessment of
				the likely employment opportunities available in the region to individuals who
				complete an educational or career training program that the eligible entity
				proposes to develop, offer, improve, or provide.
								(C)An assessment of
				prior demand for training programs by individuals eligible for training served
				by the eligible entity as well as availability and capacity of existing
				training programs to meet future demand for training programs.
								(2)PriorityIn awarding grants under this section, the
				Secretaries shall give priority to eligible entities that—
								(A)include a
				partnership with a business or industry or sector partnership that—
									(i)pays a portion of
				the costs of such programs; or
									(ii)agrees to hire
				individuals who have completed a particular postsecondary degree, certificate,
				or credential resulting from the training program of the eligible
				entity;
									(B)enter into a
				partnership with a labor organization or labor-management training program that
				provides technical expertise for occupationally specific education necessary
				for a recognized postsecondary credential leading to a skill occupation in an
				in-demand industry sector;
								(C)are focused on
				serving individuals with barriers to employment, low-income, non-traditional
				students, students who are dislocated workers, students who are veterans, or
				students who are long-term unemployed;
								(D)are community
				colleges serving areas with high unemployment rates, including rural
				areas;
								(E)are eligible entities that include an
				institution of higher education eligible for assistance under title III or V of
				the Higher Education Act of 1965; and
								(F)include a partnership with a business or
				industry or sector partnership that increases domestic production of goods,
				such as advanced manufacturing or clean energy technology.
								(f)Use of
				fundsGrants awarded under this section shall be used for one or
				more of the following:
							(1)The development, offering, improvement, or
				provision of academic programs or training programs, that provide relevant job
				training for skilled occupations that will meet the needs of employers in
				in-demand industries sectors, and which may include registered apprenticeship
				programs, on-the-job training programs, and programs that support employers in
				upgrading the skills of their workforce.
							(2)The development
				and implementation of policies and programs to expand opportunities for
				students to earn a recognized postsecondary credential or degree in in-demand
				industry sectors and occupations, including by—
								(A)facilitating the
				transfer of academic credits between institutions of higher education,
				including the transfer of academic credits for courses in the same field of
				study;
								(B)expanding
				articulation agreements and policies that guarantee transfer between such
				institutions, including through common course numbering and general core
				curriculum; and
								(C)developing or
				enhancing student support services programs.
								(3)The creation of
				workforce programs that provide a sequence of education and occupational
				training that leads to a recognized postsecondary credential or degree,
				including programs that—
								(A)blend basic skills
				and occupational training;
								(B)facilitate means of transitioning from
				non-credit occupational, basic skills, or developmental coursework to
				for-credit coursework within and across institutions;
								(C)build or enhance linkages including the
				development of dual enrollment programs and early college high schools between
				secondary education or adult education programs (including programs established
				under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C.
				2301 et seq.) and title II of this Act);
								(D)implement other
				innovative programs designed to increase the provision of training for
				students, including students who are veteran members of the National Guard or
				Reserves, to enter skilled occupations in in-demand industry sectors;
				and
								(E)support paid internships that will allow
				students to simultaneously earn credit for work-based learning and gain
				relevant employment experience in an in-demand industry sector or occupation,
				which shall include opportunities that transition individuals into
				employment.
								(4)The support of
				regional or national in-demand industry sectors to develop skills consortia
				that will identify pressing workforce needs and develop solutions such
				as—
								(A)standardizing
				industry certifications;
								(B)developing new
				training technologies; and
								(C)collaborating with
				industry employers to define and describe how specific skills lead to
				particular jobs and career opportunities.
								199C.Pay-for-Performance
				and Pay-for-Success Job Training projects
						(a)Award grants
				authorizedFrom funds
				appropriated under section 199F(2), the Secretaries, in accordance with the
				interagency agreement described in section 199G, shall award grants on a
				competitive basis to eligible entities described in subsection (b) who meet
				specific performance outcomes and criteria established by the Secretaries under
				subsection (c). Projects funded by grants under this section shall be referred
				to as either Pay-for-Performance or Pay-for-Success projects, as set forth in
				subsection (b).
						(b)Eligible
				entityTo be eligible to
				receive a grant under this section an entity shall be a State or local
				organization (which may be a local workforce organization) in partnership with
				entities such as community colleges and other training providers who—
							(1)in the case of
				Pay-for-Performance projects, agree to be reimbursed primarily on the basis of
				achievement of specified performance outcomes and criteria agreed upon by the
				Secretaries under subsection (c); or
							(2)in the case of
				Pay-for-Success projects, include partnerships with investors, such as
				philanthropic organizations that provide funding for a specific project or
				projects to address a clear and measurable job training need in the community
				or region and agree to be reimbursed under the grant only if the project or
				projects meet specified performance outcomes and criteria agreed to by the
				Secretaries under subsection (c).
							(c)Performance
				outcomes and criteriaNot
				later than 6 months after the date of the enactment of this subtitle, the
				Secretaries shall establish and publish specific performance measures for the
				initial qualification of eligible entities to receive a grant under this
				section. At a minimum, to receive an award an eligible entity shall—
							(1)identify a particular program area and
				client population that is not achieving optimal outcomes;
							(2)provide evidence
				that the proposed strategy would achieve better results;
							(3)clearly articulate
				and quantify the improved outcomes of such new approach;
							(4)for
				Pay-for-Success projects, specify a monetary value that would need to paid to
				obtain such results and explain the basis for such value;
							(5)identify data that would be required to
				evaluate whether outcomes are being achieved for a target population and a
				comparison group;
							(6)identify estimated savings that would
				result from the improved outcomes, including to other programs or units of
				government;
							(7)demonstrate the capacity to collect
				required data, track outcomes, and validate those outcomes; and
							(8)any other criteria
				the Secretaries may require.
							(d)Period of
				availability for pay-for-Success projectsFunds appropriated to carry out
				Pay-for-Success projects pursuant to section 199F(2) shall, upon obligation,
				remain available for disbursement until expended, notwithstanding section 1552
				of title 31, United States Code, and, if later deobligated, in whole or in
				part, be available until expended for additional Pay-for-Success grants under
				this section.
						199D.Bring Jobs
				Back to America grants
						(a)Grants
				authorizedFrom funds
				appropriated under section 199F(3), the Secretaries, in accordance with the
				interagency agreement described in section 199G, shall award grants to State or
				local governments for job training and recruiting activities that can quickly
				provided businesses with skilled workers in order to encourage businesses to
				remain in or relocate to areas served by such governments. The Secretaries
				shall coordinate with the Secretary of Commerce in carrying out this
				section.
						(b)Purpose and use
				of fundsGrants awarded under
				this section may be used by a State or local government to issue subgrants to
				eligible entities as designated by the Secretaries, including those described
				in section 199B(b), to assist such eligible entities in providing training
				necessary to provide skilled workers for businesses that have relocated or are
				considering relocating operations outside the United States, and may instead
				relocate to the areas served by such governments.
						(c)ApplicationA State or local government seeking a grant
				under the program established under subsection (a) shall submit an application
				to the Secretaries in such manner and containing such information as the
				Secretaries may require. At a minimum, each application shall include—
							(1)a description of
				the eligible entity or entities the State or local government proposes to
				assist in providing job training or recruiting activities;
							(2)a description of
				the proposed or existing business facility, including the number of jobs
				relating to such facility and the average wage or salary of those jobs;
				and
							(3)a description of
				any other resources that the State has committed to assisting such business in
				locating such facility, including tax incentives provided, bonding authority
				exercised, and land granted.
							(d)CriteriaThe
				Secretaries shall award grants under this section to State and local
				governments that—
							(1)the Secretaries determine are most likely
				to succeed with a grant under the program in assisting an eligible entity in
				providing the training necessary to cause a business or businesses to remain in
				or relocate to areas served by such governments;
							(2)will fund training
				programs that will result in the greatest number and quality of jobs;
							(3)have committed State or other resources, to
				the extent of their ability as determined by the Secretaries, to assist a
				business or businesses to remain in or relocate to areas served by such
				governments; and
							(4)have met such
				other criteria as the Secretaries consider appropriate, including criteria
				relating to marketing plans, benefits to ongoing regional or State strategies
				for economic development and job growth.
							199E.Grants for
				Entrepreneur and Small Business startup training
						(a)Grants
				authorizedFrom funds
				appropriated under section 199F(4), the Secretaries, in accordance with the
				interagency agreement described in section 199G, shall award competitive grants
				to eligible entities described in subsection (b) to provide training in
				starting a small business and entrepreneurship. The Secretaries shall
				coordinate with the Administrator of the Small Business Administration in
				carrying out this section including in the development of criteria and
				selection of proposals.
						(b)Eligible
				entity
							(1)In
				generalFor purposes of this
				section, the term eligible entities means an entity described in
				section 199B(b)(1) (or a consortium of any of such entities) in partnership
				with at least one local or regional economic development entity described in
				paragraph (2).
							(2)Additional
				PartnershipsLocal or
				regional economic development entities described in this paragraph are the
				following:
								(A)Small business development centers.
								(B)Women’s business
				centers.
								(C)Regional
				innovation clusters.
								(D)Local accelerators
				or incubators.
								(E)State or local
				economic development agencies.
								(c)ApplicationAn eligible entity seeking a grant under
				this section shall submit a grant proposal in such manner and containing such
				information as the Secretaries and the Small Business Administrator shall
				require. Such information shall include the manner in which entrepreneurship
				training and education will be provided, the role of partners in such an
				arrangement, and the manner in which the proposal will integrate and partner
				with local economic development resources.
						(d)Use of
				fundsGrants awarded under
				this section shall be used to provide training in entrepreneurship and starting
				a small business, including through online courses, intensive seminars, and
				comprehensive courses.
						199F.Authorization
				of appropriations
						(a)In
				generalThere is authorized
				to be appropriated $8,000,000,000 to carry out this subtitle, of which
				$4,000,000,000 is authorized to be appropriated to the Secretary of Labor and
				$4,000,000,000 is authorized to be appropriated to the Secretary of Education.
				Such amounts shall be used to carry out the programs authorized by this
				subtitle as follows:
							(1)$7,000,000,000 is authorized for the
				program established by section 199B;
							(2)$500,000,000 is
				authorized for the program established by section 199C;
							(3)$250,000,000 is
				authorized for the program established by section 199D;
							(4)$250,000,000 is
				authorized for the program established by section 199E; and
							(5)not more than 5 percent of the amounts
				authorized under paragraphs (1) through (4) may be used by the Secretaries to
				administer each respective program, including providing technical assistance
				and carrying out evaluations.
							(b)Period of
				availabilityExcept as
				provided in section 199C(d), the funds appropriated pursuant to subsection (a)
				shall be available for Federal obligation for the fiscal year for which the
				funds are appropriated and the succeeding 2 fiscal years.
						199G.Interagency
				agreement
						(a)In
				generalThe Secretary of
				Labor and the Secretary of Education shall jointly develop policies for the
				administration of this subtitle in accordance with such terms as the
				Secretaries shall set forth in an interagency agreement. Such interagency
				agreement, at a minimum, shall include a description of the respective roles
				and responsibilities of the Secretaries in carrying out this subtitle (both
				jointly and separately), including—
							(1)how the funds
				available under this subtitle will be obligated and disbursed and compliance
				with applicable laws (including regulations) will be ensured, as well as how
				the grantees will be selected and monitored;
							(2)how evaluations
				and research will be conducted on the effectiveness of grants awarded under
				this subtitle in addressing the education and employment needs of workers, and
				employers;
							(3)how technical
				assistance will be provided to applicants and grant recipients;
							(4)how information
				will be disseminated, including through electronic means, on best practices and
				effective strategies and service delivery models for activities carried out
				under this subtitle; and
							(5)how policies and
				processes critical to the successful achievement of the education, training,
				and employment goals of this subtitle will be established.
							(b)Transfer
				authorityThe Secretary of Labor and the Secretary of Education
				shall have the authority to transfer funds between the Department of Labor and
				the Department of Education to carry out this subtitle in accordance with the
				agreement described in subsection (a). The Secretary of Labor and the Secretary
				of Education shall have the ability to transfer funds to the Secretary of
				Commerce and the Administrator of the Small Business Administration to carry
				out sections 199D and 199E, respectively.
						(c)ReportsThe
				Secretary of Labor and the Secretary of Education shall jointly develop and
				submit a biennial report to the Committee on Health, Education, Labor, and
				Pensions of the Senate and the Committee on Education and the Workforce of the
				House of Representatives, describing the activities carried out under this
				subtitle and the outcomes of such activities.
						199H.DefinitionsFor purposes of this subtitle:
						(1)Community
				collegeThe term
				community college has the meaning given the term junior or
				community college in section 312(f) of the Higher Education Act of 1965
				(20 U.S.C. 1085(f)).
						(2)Nontraditional
				studentThe term
				nontraditional student has the meaning given the term in section
				803(j) of the Higher Education Act (20 U.S.C. 11561(c)(j)).
						(3)SecretariesThe term Secretaries means the
				Secretary of Labor and the Secretary of
				Education.
						.
		3.Conforming
			 amendmentThe table of
			 contents for the Workforce Investment Act of 1998 (20 U.S.C. 9201 note) is
			 amended by inserting after the item relating to section 199A the
			 following:
			
				
					Subtitle G—Community College to Career
				Fund
					Sec. 199B. Community college and industry
				partnerships program.
					Sec. 199C. Pay-for-Performance and
				Pay-for-Success Job Training projects.
					Sec. 199D. Bring Jobs Back to America
				grants.
					Sec. 199E. Grants for Entrepreneur and
				Small Business startup training.
					Sec. 199F. Authorization of
				appropriations.
					Sec. 199H.
				Definitions.
				
				.
		
